                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 ResCap Liquidating Trust,                           Case No. 19-cv-2360 (SRN/HB)

                 Plaintiff,

                                                                 ORDER
 v.


 LendingTree, LLC, and
 LendingTree, Inc.

                 Defendants.


Isaac Nesser, Peter Evan Calamari, Manisha M. Sheth, Heather Christenson, and Jeffrey
Miller, Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison Ave., 22nd Floor, New York,
NY 10010; Matthew R. Scheck, Anthony Alden, Kenneth John Shaffer, and Razmig
Izakelian, Quinn Emanuel Urquhart & Sullivan, LLP, 865 S. Figueroa St., 10th Floor, Los
Angeles, CA 90017; Donald G. Heeman, Jessica J. Nelson, Randi J. Winter, and Laurie
Quinn, Spencer Fane, 150 S. 5th St., Suite 1900, Minneapolis, MN 55402, for Plaintiff

Brandy Hutton Ranjan and Matthew Corcoran, Jones Day, 325 John H. McConnell Blvd.,
Ste. 600, Columbus, OH 43215; Carl E. Black, Jones Day, 901 Lakeside Ave., North Point,
Cleveland, OH 44114; Kelly G. Laudon and Matthew Enriquez, Jones Day, 90 S. 7th St., Ste.
4950, Minneapolis, MN 55402, for Defendants
_________________________________________________________________________

SUSAN RICHARD NELSON, United States District Judge

      Before the Court is a joint letter filed by the parties [Doc. No. 86], along with a

proposed scheduling order [Doc. No. 87]. The parties have proposed a revised case schedule,

following the Court’s ruling on the Defendants’ Motion to Dismiss.
       In light of Defendants’ recent filing of an interlocutory appeal with the Eighth Circuit

Court of Appeals [Doc. No. 83], the Court directs the parties to file either a joint letter or

separate letters, no later than April 13, 2020, addressing the jurisdiction of the Court to

conduct case management conferences and entertain and rule on any discovery disputes.

SO ORDERED.

Dated: April 8, 2020                              s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              2
